Cite as 2016 Ark. App. 11

                ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                      No. CR-15-364


                                                 Opinion Delivered   January 13, 2016
MONICA S. MORRIS
                              APPELLANT          APPEAL FROM THE POINSETT
                                                 COUNTY CIRCUIT COURT
V.                                               [NO. CR-2010-42]

STATE OF ARKANSAS                                HONORABLE JOHN N.
                                 APPELLEE        FOGLEMAN, JUDGE

                                                 AFFIRMED; MOTION TO
                                                 WITHDRAW GRANTED



                            M. MICHAEL KINARD, Judge

       Appellant Monica S. Morris appeals from the revocation of her probation. Pursuant

to Anders v. California, 386 U.S. 738 (1967) and Arkansas Supreme Court Rule 4-3(k),

appellant’s counsel has filed a no-merit brief and a motion to withdraw as counsel, asserting

that there is no nonfrivolous argument to be made in support of an appeal.

       Following the revocation hearing, the trial court found that appellant had violated her

probation by failing to report to her probation officer as directed and by introducing

contraband into a correctional facility. This was the only adverse ruling at the hearing, and

counsel adequately explains in his brief why there is no merit to an appeal of the revocation

decision.

       From our review of the record and the brief presented to us, we find compliance with

Rule 4-3(k) and that the appeal is without merit. Accordingly, counsel’s motion to
                                 Cite as 2016 Ark. App. 11

withdraw is granted, and the revocation order is affirmed.

      Affirmed; motion to withdraw granted.

      HARRISON and HOOFMAN, JJ., agree.

      Paul J. Teufel, for appellant.

      No response.




                                            2